        Case 1:21-cr-00289-RDM Document 21 Filed 05/24/21 Page 1 of 11




                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA, :
      Plaintiff,          :
                          :
      v.                  :                      Criminal No. 21-CR-289 (RDM)
                          :
[1] PHILIP C. VOGEL, II,  :
      (AKA “Flip”)        :
[2] DEBRA J. MAIMONE,     :
      Defendants.         :


      JOINT STATUS UPDATE, JOINT MOTION TO CONTINUE, AND
     JOINT MOTION TO CONTINUE EXCLUDING TIME UNDER THE
                       SPEEDY TRIAL ACT

       The United States of America and both attorneys for defendants file the motion

to inform this Court of the status of the case, to jointly move this Court for a ninety-

day continuance—until Tuesday, August 24, 2021—of the above-captioned

proceeding, and further to jointly move that this Court exclude the time within which

the trial must commence under the Speedy Trial Act, 18 U.S.C. § 3161 et seq., on the

basis that the ends of justice served by taking such actions outweigh the best interest

of the public and the defendants in a speedy trial pursuant to the factors described in

18 U.S.C. § 3161(h)(7)(A), (B)(i), (ii), and (iv).

       In support of its motion, the government states as follows:

                                  STATUS UPDATE

       Since the last Status Conference on April 20, 2021, counsel for defendants have

continued reviewing the preliminary discovery that the United States has served on
        Case 1:21-cr-00289-RDM Document 21 Filed 05/24/21 Page 2 of 11




defendants through their counsel. Still pending for the government to provide to

defense counsel is the specific CCTV footage from the U.S. Capitol where the

government has identified the defendants, Mr. VOGEL and Ms. MAIMONE. The

government has provided screenshots of the CCTV footage and hyperlinks to the open-

source media in which the defendants are allegedly seen inside the Capitol. The

government anticipates that if the Court grants the jointly requested ninety-day

continuance to Tuesday, August 24, 2021, the parties will be able to find a mutually

convenient way for the attorneys for the defendants to view the CCTV footage from

inside the Capitol.

      The parties have engaged in preliminary and good faith plea negotiations. At

this time, the parties believe that this case will be able to be resolved with a plea

agreement and without a jury trial. The parties jointly ask the Court for an additional

ninety days, until Tuesday, August 24, 2021, to be able to continue plea negotiations.

  THE GOVERNMENT’S POSITION ON WHY A CONTINUANCE IS
NECESSARY AND EXCLUDABLE FROM ANY CALCULATION OF TIME
  PURSUANT TO THE SPEEDY TRIAL ACT IN THE INTERESTS OF
                       JUSTICE

      Defendants are charged via Information with offenses related to crimes that

occurred at the United States Capitol on January 6, 2021 (hereinafter “Capitol

Attack”). The investigation and prosecution of the Capitol Attack will likely be one of

the largest in American history, both in terms of the number of defendants prosecuted

and the nature and volume of the evidence. While most of the over four-hundred cases

brought so far have been against individual defendants, the government is also



                                           2
        Case 1:21-cr-00289-RDM Document 21 Filed 05/24/21 Page 3 of 11




investigating conspiratorial activity that occurred prior to and on January 6, 2021.

      Defendants charged and under investigation come from throughout the United

States, and a combined total of over 1,300 search warrants have been executed in

almost all fifty states and the District of Columbia. Multiple law enforcement agencies

were involved in the response to the Capitol Attack, which included officers and agents

from U.S. Capitol Police, the District of Columbia Metropolitan Police Department,

the Federal Bureau of Investigation, the Department of Homeland Security, the

Bureau of Alcohol, Tobacco, Firearms and Explosives, the United States Secret

Service, the United States Park Police, the Virginia State Police, the Arlington County

Police Department, the Prince William County Police Department, the Maryland

State Police, the Montgomery County Police Department, the Prince George’s County

Police Department, and the New Jersey State Police. Documents and evidence

accumulated in the Capitol Attack investigation thus far include: (a) more than 15,000

hours of surveillance and body-worn camera footage from multiple law enforcement

agencies; (b) approximately 1,600 electronic devices; (c) the results of hundreds of

searches of electronic communication providers; (d) over 210,000 tips, of which a

substantial portion include video, photo and social media; and (e) over 80,000 reports

and 93,000 attachments related to law enforcement interviews of suspects and

witnesses and other investigative steps. As the Capitol Attack investigation is still on-

going, the number of defendants charged, and the volume of potentially discoverable

materials will only continue to grow. In short, even in cases involving a single




                                            3
        Case 1:21-cr-00289-RDM Document 21 Filed 05/24/21 Page 4 of 11




defendant, the volume of discoverable materials is likely to be significant.

      The United States is aware of and takes seriously its obligations pursuant to

Fed. R. Crim P. 16 and Loc. Crim. R. 5.1(a); the provisions of Brady v. Maryland, 373

U.S. 83, 87 (1963); Giglio v. United States, 405 U.S. 150, 153-54 (1972); and the Jencks

Act, 18 U.S.C. § 3500. Accordingly, the government, in consultation with the Federal

Public Defender, is developing a comprehensive plan for handling, tracking,

processing, reviewing, and producing discovery across the Capitol Attack cases. Under

the plan, the discovery most directly and immediately related to pending charges in

cases involving detained defendants will be provided within the next thirty to sixty

days. Cases that do not involve detained defendants will follow thereafter. Such

productions will also be supplemented on an on-going basis. In the longer term, the

plan will include a system for storing, organizing, searching, producing and/or making

available voluminous materials such as those described above in a manner that is

workable for both the government and hundreds of defendants. This latter portion of

the plan will require more time to develop and implement, including further

consultation with the Federal Public Defender.

      The defendants in this case are charged with five counts including the following

offenses: (1) theft of government and aiding and abetting theft of government property

in violation of 18 U.S.C. §§ 641 and 2; (2) entering and remaining in a restricted

building without lawful authority in violation of 18 U.S.C. § 1752(a)(1); (3) disorderly

and disruptive conduct in a restricted building in violation of 18 U.S.C. § 1752(a)(2);




                                           4
        Case 1:21-cr-00289-RDM Document 21 Filed 05/24/21 Page 5 of 11




(2); violent entry and disorderly conduct in a Capitol Building in violation of 40 U.S.C.

§ 5104(e)(2)(D); and parading, demonstrating, or picketing in a Capitol Building in

violation of 40 U.S.C. § 5104(e)(2)(G).

                                    ARGUMENT

      Pursuant to the Speedy Trial Act, an indictment charging an individual with the

commission of an offense generally must be filed within thirty days from the date on

which such individual was arrested or served with a summons in connection with such

charges. 18 U.S.C. § 3161(a). Further, as a general matter, in any case in which a plea

of not guilty is entered, a defendant charged in an information or indictment with the

commission of an offense must commence within seventy days from the filing date

(and making public) of the information or indictment, or from the date the defendant

has appeared before a judicial officer of the court in which such charge is pending,

whichever date last occurs. 18 U.S.C. § 3161(c)(1).

      Section 3161(h) of the Speedy Trial Act sets forth certain periods of delay which

the Court shall exclude “in computing the time within which an information or an

indictment must be filed, or in computing the time within which the trial of any such

offense must commence.” As is relevant to this motion for a continuance, pursuant to

subsection (h)(7)(A), the Court must exclude:

      Any period of delay resulting from a continuance granted by any judge
      on his own motion or at the request of the defendant or his counsel or at
      the request of the attorney for the Government, if the judge granted such
      continuance on the basis of his findings that the ends of justice served by
      taking such action outweigh the best interest of the public and the
      defendant in a speedy trial.



                                            5
        Case 1:21-cr-00289-RDM Document 21 Filed 05/24/21 Page 6 of 11




18 U.S.C. § 3161(h)(7)(A). This provision further requires the Court to set forth its

reasons for finding that that any ends-of-justice continuance is warranted. Id.

Subsection (h)(7)(B) sets forth a non-exhaustive list factors that the Court must

consider in determining whether to grant an ends-of-justice continuance, including:

       (i)    Whether the failure to grant such a continuance in the proceeding
              would be likely to make a continuation of such proceeding
              impossible, or result in a miscarriage of justice.

       (ii)   Whether the case is so unusual or so complex, due to the number
              of defendants, the nature of the prosecution, or the existence of
              novel questions of fact or law, that it is unreasonable to expect
              adequate preparation for pretrial proceedings or for the trial itself
              within the time limits established by this section.
              ...

       (iv)   Whether the failure to grant such a continuance in a case which,
              taken as a whole, is not so unusual or so complex as to fall within
              clause (ii), would deny the defendant reasonable time to obtain
              counsel, would unreasonably deny the defendant or the
              Government continuity of counsel, or would deny counsel for the
              defendant or the attorney for the Government the reasonable time
              necessary for effective preparation, taking into account the
              exercise of due diligence.

18 U.S.C. § 3161(h)(7)(B)(i)(ii) and (iv). Importantly, “[i]n setting forth the statutory

factors that justify a continuance under subsection (h)(7), Congress twice recognized

the importance of adequate pretrial preparation time.” Bloate v. United States, 559 U.S.

196, 197 (2010) (citing § 3161(h)(7)(B)(ii) and (iv)).

       An interest of justice finding is within the discretion of the Court. See, e.g., United

States v. Rojas-Contreras, 474 U.S. 231, 236 (1985); United States v. Hernandez, 862 F.2d

17, 24 n.3 (2d Cir. 1988). “The substantive balancing underlying the decision to grant



                                              6
        Case 1:21-cr-00289-RDM Document 21 Filed 05/24/21 Page 7 of 11




such a continuance is entrusted to the district court’s sound discretion.” United States

v. Rice, 746 F.3d 1074, 1078 (D.C. Cir. 2014).

      In this case, an ends-of-justice continuance is warranted under 18 U.S.C. §

3161(h)(7)(A) based on the factors described in 18 U.S.C. § 3161(h)(7)(B)(i)(ii) and

(iv). As described above, the Capitol Attack is likely the most complex investigation

ever prosecuted by the Department of Justice. Developing a system for storing and

searching, producing and/or making available voluminous materials accumulated

across hundreds of investigations, and ensuring that such system will be workable for

both the government and defense, will take time. Even after a system generally

agreeable to the government and the Federal Public Defender is designed and

implemented, likely using outside vendors, it will take time to load, process, search,

and review discovery materials. Further adding to production and review times,

certain sensitive materials may require redaction or restrictions on dissemination, and

other materials may need to be filtered for potentially privileged information before

they can be reviewed by the prosecution.

      The need for reasonable time to organize, produce, and review voluminous

discovery is among multiple pretrial preparation grounds that Courts of Appeals have

routinely held sufficient to grant continuances and exclude the time under the Speedy

Trial Act. See, e.g., United States v. Bikundi, 926 F.3d 761, 777-78 (D.C. Cir. 2019)

(upholding ends-of-justice continuances totaling eighteen months in two co-defendant

health care fraud and money laundering conspiracy case, in part because the District




                                           7
        Case 1:21-cr-00289-RDM Document 21 Filed 05/24/21 Page 8 of 11




Court found a need to “permit defense counsel and the government time to both

produce discovery and review discovery”); United States v. Bell, 925 F.3d 362, 374 (7th

Cir. 2019) (upholding two-month ends-of-justice continuance in firearm possession

case, over defendant’s objection, where five days before trial a superseding indictment

with four new counts was returned, “1,000 pages of new discovery materials and eight

hours of recordings” were provided, and the government stated that “it needed more

than five days to prepare to try [the defendant] on the new counts”); United States v.

Vernon, 593 F. App’x 883, 886 (11th Cir. 2014) (district court did not abuse its broad

discretion in case involving conspiracy to commit wire and mail fraud by granting two

ends-of-justice continuances due to voluminous discovery); United States v. Gordon, 710

F.3d 1124, 1157-58 (10th Cir. 2013) (upholding ends-of-justice continuance of ten

months and twenty-four days in case involving violation of federal securities laws,

where discovery included “documents detailing the hundreds financial transactions

that formed the basis for the charges” and “hundreds and thousands of documents that

needs to be catalogued and separated, so that the parties could identify the relevant

ones”) (internal quotation marks omitted); United States v. Lewis, 611 F.3d 1172,

1177-78 (9th Cir. 2010) (upholding ninety-day ends-of-justice continuance in case

involving international conspiracy to smuggle protected wildlife into the United States,

where defendant’s case was joined with several co-defendants, and there were on-

going investigations, voluminous discovery, a large number of counts, and potential

witnesses from other countries); United States v. O’Connor, 656 F.3d 630, 640 (7th Cir.




                                           8
        Case 1:21-cr-00289-RDM Document 21 Filed 05/24/21 Page 9 of 11




2011) (upholding ends-of-justice continuances totaling five months and twenty days in

wire fraud case that began with eight charged defendants and ended with a single

defendant exercising the right to trial, based on “the complexity of the case, the

magnitude of the discovery, and the attorneys’ schedules”).

       In sum, due to the number of individuals currently charged across the Capitol

Attack investigation and the nature of those charges, the on-going investigation of

many other individuals, the volume and nature of potentially discoverable materials,

and the reasonable time necessary for effective preparation by all parties taking into

account the exercise of due diligence, the failure to grant such a continuance in this

proceeding would be likely to make a continuation of this proceeding impossible, or

result in a miscarriage of justice. Accordingly, the ends of justice served by granting a

request for a continuance outweigh the best interest of the public and the defendants

in a speedy trial.

  JOINT REQUEST TO CONTINUE FOR NINETY DAYS, TO TOLL THE
SPEEDY TRIAL ACT, AND TO VACATE THE STATUS CONFERENCE SET
                  FOR TUESDAY, MAY 25, 2021

       Government counsel notified counsel for both defendants of the filing of this

motion. Both attorneys for both defendants join the government in requesting that the

Court grant a continuance of the case until Tuesday, August 24, 2021, a period of

ninety days. The parties further jointly recommend that the Court exclude the

requested ninety-day continuance from any calculations made under the Speedy Trial

Act in the interests of justice and for any other reason in the sound discretion of the




                                            9
       Case 1:21-cr-00289-RDM Document 21 Filed 05/24/21 Page 10 of 11




Court. If the Court is inclined to grant these joint recommendations of the parties, the

parties also ask this Court to vacate the Status Conference currently set for Tuesday,

May 25, 2021, via video-teleconference.

      WHEREFORE, for the foregoing reasons and for any other such reasons as

may appear to the Court, the parties respectfully request that the Court grant the jointly

requested ninety-day continuance, exclude the time from STA calculations, and vacate

the Status Conference set for May 25, 2021.

                                         Respectfully submitted,

                                         CHANNING D. PHILLIPS
                                         Acting United States Attorney
                                         DC Bar No. 415793


                                  By:
                                         SEAN P. MURPHY
                                         Assistant United States Attorney, Detailee
                                         D.C. Bar No. 1187821
                                         Torre Chardon, Suite 1201
                                         350 Carlos Chardon Avenue
                                         San Juan, PR 00918
                                         sean.murphy@usdoj.gov
                                         787-282-1857 (office)




                                            10
       Case 1:21-cr-00289-RDM Document 21 Filed 05/24/21 Page 11 of 11




                             CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this date, I electronically filed the foregoing with

the Clerk of the Court using the CM/ECF system which will send notification of such

filing to all attorneys of record.


                                       SEAN P. MURPHY
                                       Assistant United States Attorney, Detailee
                                       D.C. Bar No. 1187821




                                         11
